DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/061,641 filed 10/02/2020 and Pre-Appeal Brief Conference Request filed 03/25/2022.
Claims 16-32, 34-36 remain pending in the Application.
Applicant’s arguments, see Arguments filed with Pre-Appeal Brief Conference Request filed 03/25/2022, with respect to claims 16-36 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 16-32, 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Arguments filed 03/25/2022 the Prior art does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: fitting, by a hardware computer system, a regression through the height variation data, the regression approximating a shape of the substrate; … vectorizing the residual data to obtain an equivalent vector map, and using the vector map to determine an impact of the substrate support on overlay among all limitations of claims 16, 29 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Segawa (US Patent 9,625,831) discloses the controller, which controls exposure processing in an exposure unit by using the correction information corresponding to the shot of the wafer (Abstract), including The wafer stage 140 is disposed below the projection optical system 130. The wafer stage 140 includes an X-Y stage 141 for a wafer, movable shafts 142a and 142b for a wafer that are disposed on the X-Y stage 141 for a wafer, and a Z-tilt stage 143 for a wafer that is connected to the X-Y stage 141 for a wafer by the respective movable shafts 142a and 142b for a wafer (col. 3, ll.4045), and wherein the shape data processing unit 315 calculates shape change displacement residuals (Step S16). The shape change displacement residuals are differences between the corrected shape change displacement data and the shape change displacement data at the respective measurement positions. FIG. 4A is a diagram illustrating an example of the shape change displacement residuals. In the example of FIG. 4A, the shape change displacement residual at each measurement point is represented by a vector (col. 8, ll.12-20), and wherein a correction map in which correction values at the time of exposure processing for every shot are obtained is generated by using the fine wafer alignment residuals, and the exposure unit 10 is corrected by using the correction values of the correction map at the time of exposure processing. Accordingly, it is possible to perform correction with higher accuracy without performing overlay measurement (col. 11, ll.16-23), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: fitting, by a hardware computer system, a regression through the height variation data, the regression approximating a shape of the substrate; … vectorizing the residual data to obtain an equivalent vector map, and using the vector map to determine an impact of the substrate support on overlay among all limitations of claims 16, 29 as currently written. The Prior art Lin et al. (US Patent 9,123,583) discloses overlay metrology and methods to achieve enhanced overlay control between two or more alignment events while maintaining manufacturing throughput for semiconductor fabrication process (col. 1, ll.6-9), wherein after alignment, cosine similarity is measured between the residual vectors both across lot and across wafer (within a lot) for comparison (col. 3, ll.24-26),  and wherein the optical measurement tool 200A is configured to determine a height of the wafer surface as a function of position from the incident and reflected beams of radiation to provide a measured wafer topography ZMAP(x,y) (col.3, ll.38-41), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: fitting, by a hardware computer system, a regression through the height variation data, the regression approximating a shape of the substrate; … vectorizing the residual data to obtain an equivalent vector map, and using the vector map to determine an impact of the substrate support on overlay among all limitations of claims 16, 29 as currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/02/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851